Citation Nr: 1441264	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-17 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lower back disability to include degenerative disc disease and facet osteoarthritis of the lumbar spine.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Symptoms of degenerative disc disease and facet osteoarthritis of the lumbar spine have been continuous since service separation.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a lumbar spine disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

 The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The VCAA applies to the claim on appeal.  Inasmuch as this Board decision constitutes a full grant of the claim for service connection for a lumbar spine disorder, there is no reason to explain how VA has fulfilled the VCAA duties to notify and assist in this case.

Service Connection

 Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . As the lumbar spine disorder, diagnosed as both DJD and DDD, incorporates a "chronic disease" (arthritis) listed under 38 C.F.R. § 3.309(a), the Board finds that 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a preliminary matter, the Board notes that "degenerative joint disease," "osteoarthritis," and "degenerative arthritis" are interchangeable terms.  See Dorland's Illustrated Medical Dictionary 1365 (31st ed. 2007). 

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

 Under 38 C.F.R. § 3.304(b) , a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. Only such conditions as are recorded in examination reports are to be considered as noted. When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  VA may only rebut this presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). A mere history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions. See 38 C.F.R. § 3.304(b)(1) ; Crowe v. Brown, 7 Vet. App. 238 (1995).

 In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.
The Veteran contends that he has a low back pain which began in service and has continued since.

The Veteran has a current diagnosis of degenerative disc disease and facet osteoarthritis of the lumbar spine as reported in a March 2010 VA examination.

The Veteran service treatment records (STRs) report several reports of back pain while in service.  These reports include an April 1983 Emergency Care Treatment note wherein the Veteran sought care for lower back pain and was provided Tylenol.  In July 1985, a separate Emergency Care Treatment note reports the Veteran injured his back while lifting heavy objects, in this note muscle spasms were noted along with a limited range of motion.  He was diagnosed with acute lumbar strain.  The Veteran was provided with an x-ray, and the following report noted the Veteran's lower back was "normal."  In January 1990, a service treatment reports that the Veteran was seen for a follow up for a complaint of lower back pain.  He was diagnosed with resolving lower back pain.  In May of 1990, a STR records that the Veteran sought care for his lower back pain following physical training.  In March 1991, a STR documents that the Veteran was seen for lower back pain and diagnosed with musculoskeletal strain after "a lot of heavy lifting."  A subsequent March 1991 STR records the Veteran's back was improving, but he was still having back spasms.  The STR notes that he was to be placed on a profile for one week.  Subsequently, in March 1991, he reported to an Urgent Care Clinic and reported continued lower back pain.  In the Veteran's undated separation examination, a military clinician reports that the Veteran has a normal spine.  However, in the contemporaneous "Report of Medical History," the Veteran records that he has "swollen or painful joints," and records that he does not know whether he has arthritis.  No clinician comments follow the Veteran's report.

In June 1998, following the Veteran's separation from service, post-service military hospital records report the Veteran was provided an x-ray which was reported to be within normal limits and provided a MRI which was reported to show "HNP [Herniated Nucleus Pulpous] L4-L5."  


In the Veteran's July 2013 hearing, he testified that he had continual pain since his separation from service and self-medicated using over the counter medication and alcohol to avoid the cost of seeing a physician for this issue.  

The Board finds that the Veteran's statements made during the appeal period regarding continuous symptoms of low back pain since service are internally consistent, and he has offered a credible explanation for not seeking treatment for low back pain in the years immediately following service.  Moreover, the Board acknowledges that although the Veteran was provided an x-ray in service which was "normal," however, the first time the Veteran was provided an MRI, which reveals damage to soft tissue and not just the skeletal system, was post-service in June 1998 with the MRI report showed a herniated nucleus pulpous in L4-L5 which is later characterized as degenerative disc disease.  Based on this evidence, the Board will resolve reasonable doubt in the Veteran's favor to find that symptoms of a lower back disability were continuous since service separation.  Accordingly, the criteria for presumptive service connection for a lumbar spine disorder under 38 C.F.R. § 3.303(b) have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for a lumbar spine disability of degenerative joint disease and degenerative disc disease is granted.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to service connection for tinnitus.  There is evidence that the Veteran's STRs are not complete.  The Veteran DD-214 reports he served from October 1976 to June 1995.  However, the STRs in the claims file are limited to the Veteran's service from 1982.  The Board acknowledges that, under 38 C.F.R. 3.159(c)(2) , VA has the duty to obtain military records that that are pertinent to the Veteran's claim.  Thus, the Board finds that an attempt must be made to procure the Veteran's STRs from October 1976 to 1982.

As the matter of the Veteran's tinnitus is being remanded, the Board notes that the Veteran testified in his July 2014 hearing that his wife could provide a statement in regards to the onset of his tinnitus (ringing in his ear).  The Veteran has not yet provided this statement, and the Board reasons that he should be given the opportunity to do so.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate records custodians and attempt to obtain any outstanding STRs, to include date from the Veteran's entrance into service in October 1976 to 1982, where the records currently in the claims folder begin.

2.  Contact the Veteran and provide him the opportunity to provide a statement from his wife regarding the onset of his tinnitus (ringing in his ears). 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


